DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor structure comprising: an insulating layer disposed on the first bonding surface in the peripheral region and extending along sidewalls of the second semiconductor die; and a first dual-damascene connector electrically connected to the first semiconductor die, a first portion of the first dual-damascene connector being disposed on the insulating layer, a second portion of the first dual-damascene connector penetrating through the insulating layer and landing on the first bonding surface of the first semiconductor die in the peripheral region, in combination with other claimed features, as recited in independent claim 1.  Claims 2-7 are dependent upon independent claim 1, and are therefore allowed. 
Regarding claim 8, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor structure comprising: a first die connector electrically connected to the first semiconductor die, a first portion of the first die connector being disposed on the insulating 
Regarding claim 15, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a manufacturing method of a semiconductor structure comprising: removing a portion of the dielectric material layer, a portion of the insulating material layer, and a portion of the semiconductor die to respectively form a dielectric layer with a first trench and a second trench, an insulating layer with a first via opening, and a treated semiconductor die with a second via opening, wherein: the first via opening of the insulating layer in communication with the first trench of the dielectric layer accessibly reveals a portion of the bonding surface of the semiconductor wafer, and the second via opening of the treated semiconductor die in communication with the second trench of the dielectric layer accessibly reveals a portion of an interconnect circuitry of the treated semiconductor die; and forming conductive materials in the first trench and the second trench of the dielectric layer, the first via opening of the insulating layer, and the second via opening of the treated semiconductor die, in combination with other .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			      
       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        January 29, 2022